Citation Nr: 1648388	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-11 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1967 to January 1970, including service in the Republic of Vietnam ("Vietnam").

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

On September 7, 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of that hearing has been associated with the record. 


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's current peripheral neuropathy of the bilateral lower extremities is related to his presumed Agent Orange exposure in service. 

2.  The evidence is at least evenly balanced as to whether the Veteran's current peripheral neuropathy of the bilateral upper extremities is related to his presumed Agent Orange exposure in service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claims on appeal, the Board will not discuss further whether those duties have been accomplished.

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA laws and regulations state that diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

For purposes of this presumption, early-onset peripheral neuropathy is an enumerated disease.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Furthermore, effective September 6, 2013, the VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763- 54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early- onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  To warrant service connection, "early-onset" peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

However, if these statutory presumptions are not met, a veteran is not precluded from establishing service connection with proof of actual direct causation.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In the instant appeal, the Veteran is seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Throughout the duration of his appeal, the Veteran contends that his current peripheral neuropathy is the result of his exposure to herbicide while he served in Vietnam.  

Upon review of the evidentiary record, the Board concludes that the Veteran does not meet the presumptive standard for service connection of peripheral neuropathy of the bilateral lower and upper extremities.  As a threshold matter, the Veteran's exposure to herbicide, including Agent Orange, has been conceded.  However, despite this exposure, the Board finds there is a lack of competent evidence which establishes that early-onset peripheral neuropathy manifested to a degree of 10 percent within a year of his separation from active service or his exposure to herbicides in Vietnam.  Although there are lay statements describing foot symptoms shortly after service, the question of whether those symptoms were indicative of a particular disease, i.e., early onset peripheral neuropathy, relates to a complex medical matter that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   The lay statements are therefore not competent on this question.  As there is no medical opinion indicating that early onset peripheral neuropathy manifested within the presumptive time period, entitlement to service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.309(e).

Nevertheless, although the Veteran does not meet the criteria for presumptive service connection, he may still be awarded service connection on a direct basis.

Current Disability

As to the first element of service connection, the medical evidence shows that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.  See Private Treatment Records from Dr. M.S., M.D., F.A.C.S., dated October 2016.  Accordingly, the Board finds the first element of service connection is met. 

In-Service Incurrence

There is no record of the Veteran having any complaints of or treatments for peripheral neuropathy of the upper and lower extremities during his active duty service.  However, as noted above, the Veteran contends his current disability is the result of his exposure to herbicides while serving in Vietnam.  As the Veteran is presumed to have been exposed to Agent Orange, he has met the second service connection element of in-service injury or event.

Nexus

The remaining determination the Board must make is whether there is a causal link between the Veteran's exposure to herbicides and his current disability of peripheral neuropathy of the bilateral upper and lower extremities.  The Board notes that the record contains several favorable medical nexus opinions.  

In August 2013, Dr. R.G., a private physician, opined that the Veteran had peripheral neuropathy in his upper and lower extremities, and that it was more likely than not that the Veteran's neuropathy was caused by toxic exposure related to Agent Orange.  In reaching his conclusion, Dr. R.G. stated that he had treated the Veteran since 2006. 

In October 2016, Dr. M.S., a private physician, concluded that the Veteran had peripheral neuropathy in his upper extremities, which he believes was due to the Veteran's exposure to Agent Orange in Vietnam.

The Board also notes Mr. N.L.'s October 2013 lay statement.  Mr. N.L. states that the Veteran lived in the same commune with him in 1970 and would often complain about his shoes being too tight, and that his feet felt like they were in a vice.  Although Mr. N.L. is not competent to diagnose the Veteran's peripheral neuropathy, the Board finds him to be competent and credible in his statement recalling the Veteran's complaints. 

Upon review of the evidence of record and in consideration of the favorable nexus opinions proffered by the Veteran's private clinician, the Board finds that an award of service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted.  In so finding, the Board is aware that the private opinions lacking somewhat in rationale.  There is, however, no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Reading these medical opinions as a whole and in the context of the evidence of record, they provide at least some probative evidence in support of the claim.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as 'evidence' of whether the disorder was incurred in service). There is no indication that the private clinicians failed to consider any piece of relevant evidence before providing their favorable nexus opinions, and the Board finds no reason to discount the favorable medical opinions based on the clinicians' expertise and qualifications as medical professionals.  Significantly, there are no contrary medical opinions in the evidence of record.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's peripheral neuropathy of the lower and upper extremities is related to his presumed Agent Orange exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for these disabilities is warranted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


